Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
Accordingly, claims 1, 6 and 14 were amended and claims 10-13 were cancelled. Claims 1-9 and 14-19 are currently pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 14, it should be --the drain-- instead of “a drain”, 
in line 15, it should be --the first electrode layer-- instead of “the electrode layer”, and 
in line 27, the wording “, and the second electrode” should be cancelled.
          	Appropriate correction is required.
Claim 14 is objected to because of the following informalities:
in line 2, it should be --a base substrate-- instead of “the base substrate”,
in line 22, it should be --the first electrode layer-- instead of “the electrode layer”, and
in line 30, the wording “, and the second electrode” should be cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Morimoto et al. (Morimoto, US 2017/0351129).
Re claim 1: As shown in Fig. 5, Morimoto discloses an array substrate, comprising:
a base substrate 100;
an auxiliary electrode 1301 (hole electrode, paragraph 50);
a thin film transistor TFT (paragraphs 43-45), a first insulating layer 108 (paragraph 48), a first electrode 109 (common electrode, paragraph 50), a second insulating layer 110 (paragraph 51), and a second electrode 111 (pixel electrode, paragraph 51) sequentially arranged in a direction away from the base substrate 100,
wherein the auxiliary electrode 1301 is between the first insulating layer 108 and the second insulating layer 110 and insulated from the first electrode 109, the auxiliary electrode 1301 is disposed on the first insulating layer 108 and coupled to a drain 107 (contact electrode, paragraph 46) of the thin film transistor TFT through a first via hole 130 (through-hole) in the first insulating layer 108 (paragraph 49), and the second electrode 111 is coupled to the auxiliary electrode 1301 through a second via hole (through-hole) in the second insulating layer 110 (paragraph 51);

the thin film transistor TFT includes the drain 107;
the drain 107, the first insulating layer 108, the first electrode layer 109, and the second insulating layer 110 are stacked next to each other in order (Fig. 5);
orthographic projection of the first via hole on the base substrate 100 overlaps orthographic projection of the drain 107 of the thin film transistor TFT on the base substrate 100, and orthographic projection of the second via hole on the base substrate 100 is located at a side of the orthographic projection of the first via hole 130 away from the thin film transistor TFT;
the orthographic projection of the second via hole on the base substrate 100 covers an area in orthographic projection of a target sidewall (corresponding to the second via hole) on the base substrate 100, the target sidewall is a sidewall of the first via hole 130 adjacent to the second via hole, and the orthographic projection of the second via hole on the base substrate 100 does not completely cover the orthographic projection of the first via hole on the base substrate 100 (see also Fig. 10), and 
the second electrode 111 is further coupled to a portion of the auxiliary electrode 1301 on the target sidewall through the second via hole.
It is noted that the contact electrode 107 is connected to the semiconductor layer 103 via the through-hole 140 as shown in Figs. 4 and 5 (paragraphs 46 and 47). Accordingly, the contact electrode 107 is considered as a drain or source electrode.
Re claim 2: The array substrate of claim 1, wherein the second electrode 111 is a pixel electrode.
Re claim 3: The array substrate of claim 2, wherein the orthographic projection of the second via hole on the base substrate 100 overlaps orthographic projection of the auxiliary electrode 1301 on the base substrate 100.
Re claim 6: The array substrate of claim 1, wherein the common electrode 109 and the auxiliary electrode 1301 are in the same electrode layer and made of a same material (paragraph 50).
Re claim 18: A display panel, comprising the array substrate of claim 1 as shown in Fig. 5.
 Re claim 14: As shown in Fig. 5, Morimoto discloses a method of fabricating an array substrate, comprising:
forming a thin film transistor TFT (paragraphs 43-45) on a base substrate 100;
forming a first insulating layer 108 having a first via hole 130 on the base substrate 100 on which the thin film transistor TFT was formed, orthographic projection of the first via hole 130 on the base substrate 100 overlapping orthographic projection of a drain 107 (connection electrode) of the thin film transistor TFT on the base substrate 100 (paragraphs 48 and 49);
forming a common electrode 109 and an auxiliary electrode 1301 insulated from each other on the first insulating layer 108 simultaneously, the auxiliary electrode 1301 being coupled to the drain 107 through the first via hole 130 (paragraphs 49 and 50);
forming a second insulating layer 110 having a second via hole (through-hole) on the base substrate 100 on which the common electrode 109 and the auxiliary electrode 1301 were formed (paragraph 51), orthographic projection of the second via hole on the base substrate 100 overlapping orthographic projection of the auxiliary electrode 1301 on the base substrate and the orthographic projection of the second via hole being located at a side of the orthographic projection of the first via hole 130 away from the thin film transistor TFT (see also Fig. 10); and
forming a pixel electrode 111 on the base substrate 100 on which the second insulating layer 110 was formed, the pixel electrode 111 being coupled to the auxiliary electrode 1301 through the second via hole (paragraph 51 and see also Fig. 10);
wherein the thin film transistor TFT includes the drain 107;

the drain 107, the first insulating layer 108, the first electrode layer 109, and the second insulating layer 110 are stacked next to each other in order (Fig. 5);
the orthographic projection of the second via hole on the base substrate 100 covers an area in orthographic projection of a target sidewall (corresponding to the second via hole) on the base substrate 100, the target sidewall is a sidewall of the first via hole 130 adjacent to the second via hole, and the orthographic projection of the second via hole on the base substrate 100 does not completely cover the orthographic projection of the first via hole 130 on the base substrate 100 (see also Fig. 10), and
the second electrode 111 is further coupled to a portion of the auxiliary electrode 1301 on the target sidewall through the second via hole (paragraph 51).
It is noted that the contact electrode 107 is connected to the semiconductor layer 103 via the through-hole 140 as shown in Figs. 4 and 5 (paragraphs 46 and 47). Accordingly, the contact electrode 107 is considered as a drain or source electrode.
Re claim 17: The method of fabricating an array substrate of any one of claim 14, wherein forming the common electrode 109 and the auxiliary electrode 1301 insulated from each other on the base substrate 100 on which the first insulating layer 108 was formed comprises:
forming a conductive material layer (ITO) on the base substrate 100 on which the first insulating layer 108 was formed; and
patterning the conductive material layer to obtain an electrode pattern, the electrode pattern comprising the common electrode 109 and the auxiliary electrode 1301 (paragraph 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (Morimoto, US 2017/0351129) in view of Komatsu et al. (Komatsu, US 9,638,971).
Re claim 4: The array substrate of claim 3:
As shown in Fig. 5, Morimoto discloses the first insulating layer comprises an organic insulating layer, the organic insulating layer comprising an organic layer via hole 130.
Morimoto does not disclose that the first insulating layer comprises an inorganic insulating layer sequentially arranged with the organic insulating layer in a direction away from the thin film transistor, wherein the inorganic insulating layer comprises an inorganic layer via hole, the organic layer via hole is connected with the inorganic layer via hole, and both the organic layer via hole and the inorganic layer via hole constitute the first via hole.
As shown in Fig. 7B, Komatsu discloses an array substrate comprising the first insulating layer comprises an inorganic insulating layer 106 and an organic insulating layer 107 sequentially arranged in a direction away from the thin film transistor,
the organic insulating layer 107 comprises an organic layer via hole, the inorganic insulating layer 106 comprises an inorganic insulating layer sequentially arranged with the organic insulating layer in a direction away from the thin film transistor, wherein the inorganic insulating layer comprises an inorganic layer via hole, the organic layer via hole is connected with the inorganic layer via hole, and both the organic layer via hole and the inorganic layer via hole constitute the first via hole.

Accordingly, it is obviously applicable to the array substrate of Morimoto in order to protect the thin film transistor.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a first insulating layer comprising an inorganic insulating layer sequentially arranged with the organic insulating layer in a direction away from the thin film transistor in order to protect the thin film transistor, wherein the inorganic insulating layer comprises an inorganic layer via hole, the organic layer via hole is connected with the inorganic layer via hole, and both the organic layer via hole and the inorganic layer via hole constitute the first via hole.
Re claim 5: The array substrate of claim 4, wherein, as shown in Fig. 7B of Komatsu, a thickness of the organic insulating layer 107 is larger than a thickness of the inorganic insulating layer 106 in a direction perpendicular to the base substrate 101.
Re claim 7: The array substrate of claim 5, wherein, as shown in Fig. 5 of Morimoto, the common electrode 109 comprises a hollowed out region (corresponding to the through hole 130), and the orthographic projection of the auxiliary electrode 1301 on the base substrate 100 is within orthographic projection of the hollowed out region on the base substrate 100.
Re claim 8: The array substrate of claim 7:
As shown in Fig. 4 of Morimoto, the orthographic projection of the auxiliary electrode 1301 on the base substrate 100 has a shape of a first rectangle, and the orthographic projection of the hollowed out region on the base substrate 100 has a shape of a second rectangle.
Re claim 15: The method of fabricating an array substrate of claim 14:

forming an inorganic insulating material layer 106 and an organic insulating material layer 107 sequentially on the base substrate 101 on which the thin film transistor was formed;
patterning the organic insulating material layer 107 to obtain an organic insulating layer having an organic layer via hole;
patterning the inorganic insulating material layer 106 to obtain an inorganic insulating layer having an inorganic layer via hole, and
the organic layer via hole is connected with the inorganic layer via hole, thereby forming the first via hole.
Re claim 16: The method of fabricating an array substrate of claim 15: 
Komatsu does not disclose that patterning the inorganic insulating material layer is performed by using the organic insulating layer as a mask. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform patterning the inorganic insulating material layer by using the organic insulating layer as a mask, since the process was commonly practiced in the art. By using the organic insulating layer as an etching mask to etch the inorganic insulating material layer exposed on the bottom of the organic insulating layer, it is possible to complete the inorganic insulating material layer that exposed a source or drain electrode through the contact hole of the organic insulating layer.
Re claim 19: Komatsu discloses that the liquid crystal display device has been used in various fields from large display such as TV to small display such as cellular phone and digital camera (col. 1, lines 19-22). Accordingly, it is obvious that a display apparatus comprises the display panel according to claim 18.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 28, 2022